                  Case 2:20-po-00352-AC Document 16 Filed 07/29/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   CHI SOO KIM
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              )       2:20-po-00352-AC
                                                            )
12                 Plaintiff,                               )       STIPULATION AND [Proposed] ORDER TO
                                                            )       VACATE STATUS CONFERENCE
13      v.                                                  )
                                                            )
14   JACK D. CARNES,                                        )       DATE: August 2, 2021
                                                            )       TIME: 9:00 a.m.
15                                                          )       JUDGE: Hon. Allison Claire
                   Defendant.                               )
16                                                          )
                                                            )
17

18                                                     STIPULATION
19           The United States of America, by and through its counsel of record, and defendant, by and
20   through its counsel of record, stipulate as follows:
21           1.      By previous order, the defendant Jack D. Carnes was permitted to pay a fine in the
22   amount of $300.00, a processing fee of $30.00 and special assessment of $10, for a total amount of
23   $340.00, payable on or before August 2, 2021. The matter was set for a status conference on August 2,
24   2021 at 9:00 a.m.
25           2.      The defendant has paid the total amount of $340.00. By this stipulation, the parties now
26   jointly move to vacate the status conference currently set on August 2, 2021, at 9:00 a.m.
27   ///
28   ///


     STIP & ORDER TO VACATE STATUS CONF.                        1                          U.S. v. JACK D. CARNES
               Case 2:20-po-00352-AC Document 16 Filed 07/29/21 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3   DATED: July 27, 2021                       PHILLIP A. TALBERT
                                                Acting United States Attorney
 4

 5
                                           By: /s/ Chi Soo Kim                  ___
 6                                             CHI SOO KIM
                                               Assistant U.S. Attorney
 7

 8
                                                /s/ Linda Allison _____     _____
 9                                              LINDA ALLISON
                                                Assistant Federal Defender
10                                              Counsel for Defendant
                                                (Approved via email 7/27/2021)
11

12                                  [PROPOSED] FINDINGS AND ORDER
13          IT IS SO ORDERED, that the status conference set for August 2, 2021 at 9:00 a.m. is vacated.
14

15          FOUND AND ORDERED this 28th day of July, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP & ORDER TO VACATE STATUS CONF.                2                             U.S. v. JACK D. CARNES
